NO. 07-05-0179-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                   MAY 17, 2005
                          ______________________________

                                   In re T.R.G.
                        _________________________________

                FROM THE COUNTY COURT OF RANDALL COUNTY;

               NO. 2005-M-055; HON. JAMES ANDERSON, PRESIDING
                        _______________________________

                            ABATEMENT AND REMAND
                         _______________________________

Before QUINN, REAVIS and CAMPBELL, JJ.

       After a hearing before the trial court, T.R.G. (appellant) was adjudged to be mentally

ill and in need of treatment at North Texas State Hospital, Wichita Falls, Texas. The

treatment was not to exceed 325 days. A document which can be reasonably interpreted

as a pro se notice of appeal was filed on May 3, 2005, by T.R.G. We abate and remand

the cause to the County Court, Randall County, Texas (trial court).

       In State for Best Interest and Protection of Ortiz, 640 S.W.2d 67 (Tex. App.–Amarillo

1982, no writ), we held that one adjudicated to be mentally ill via petition by the State is

entitled to the appointment of an attorney ad litem on appeal. Id. at 67. The record does

not reflect whether the trial court appointed T.R.G. such an attorney.
      Accordingly, we abate the appeal and remand the cause to the trial court. Upon

remand, the trial court shall determine whether T.R.G. has been appointed an attorney ad

litem on appeal. If it determines that he has not been accorded such an attorney, it is

directed to appoint (by written order) an attorney to T.R.G. to represent his interests on

appeal. Thereafter, the trial court shall include the name, address, telephone number, and

state bar number of the appointed attorney in the order and include the order in a

supplemental clerk's record. So too is the trial court directed to cause the supplemental

clerk’s record to be filed with this court on or before Tuesday, May 31, 2005.

      It is so ordered.

                                                Per Curiam




                                            2